Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 1 of 21 Page ID #:445



     1

     2

     3

     4

     5

     6

     7

     8

     9

    10

    11

    12                      UNITED STATES DISTRICT COURT
    13                     CENTRAL DISTRICT OF CALIFORNIA
    14                              WESTERN DIVISION
    15
         COLUMBIA PICTURES INDUSTRIES,          Case No. 2:20-cv-03129-SVW-GJSx
    16   INC.; AMAZON CONTENT
         SERVICES, LLC; DISNEY
         ENTERPRISES, INC.; PARAMOUNT           STIPULATED PROTECTIVE
    17
         PICTURES CORPORATION;                  ORDER
    18   WARNER BROS. ENTERTAINMENT,
         INC.; UNIVERSAL CITY STUDIOS           Judge: Hon. Stephen V. Wilson
    19   PRODUCTIONS LLLP; UNIVERSAL
         TELEVISION LLC; and UNIVERSAL
    20   CONTENT PRODUCTIONS LLC,

    21                            Plaintiffs,

    22        v.

    23   ALEJANDRO GALINDO and DOES 1-
         20,
    24
                                Defendants.
    25

    26

    27

    28

                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 2 of 21 Page ID #:446



     1         1.     PURPOSES AND LIMITATIONS
     2         Discovery in this action is likely to involve production of confidential,
     3   proprietary, or private information for which special protection from public
     4   disclosure and from use for any purpose other than prosecuting this litigation may
     5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
     6   enter the following Stipulated Protective Order. The parties acknowledge that this
     7   Order does not confer blanket protections on all disclosures or responses to
     8   discovery and that the protection it affords from public disclosure and use extends
     9   only to the limited information or items that are entitled to confidential treatment
    10   under the applicable legal principles and designated as produced pursuant to the
    11   Stipulated Protective Order. The parties further acknowledge, as set forth in Section
    12   14.4, below, that this Stipulated Protective Order does not entitle them to file
    13   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
    14   that must be followed and the standards that will be applied when a party seeks
    15   permission from the court to file material under seal.
    16         2.     GOOD CAUSE STATEMENT
    17         This action is likely to involve trade secrets, customer and pricing information
    18   or other valuable research, development, commercial, financial, technical and/or
    19   proprietary information for which special protection from public disclosure and from
    20   use for any purpose other than prosecution of this action is warranted. Such
    21   confidential and proprietary materials and information consist of, among other
    22   things, confidential business or financial information, information regarding
    23   confidential business practices, or other confidential research, development, or
    24   commercial information (including information implicating privacy rights of third
    25   parties), information otherwise generally unavailable to the public, or which may be
    26   privileged or otherwise protected from disclosure under state or federal statutes,
    27   court rules, case decisions, or common law. Accordingly, to expedite the flow of
    28
                                                   1
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 3 of 21 Page ID #:447



     1   information, to facilitate the prompt resolution of disputes over confidentiality of
     2   discovery materials, to adequately protect information the parties are entitled to keep
     3   confidential, to ensure that the parties are permitted reasonable necessary uses of
     4   such material in preparation for and in the conduct of trial, to address their handling
     5   at the end of the litigation, and serve the ends of justice, a protective order for such
     6   information is justified in this matter. It is the intent of the parties that information
     7   will not be designated as “CONFIDENTIAL” or “CONFIDENTIAL -
     8   ATTORNEYS’ EYES ONLY” (defined below) for tactical reasons and that nothing
     9   be so designated without a good faith belief that (a) it has been maintained in a
    10   confidential, non-public manner and falls within the respective descriptions of these
    11   terms set forth below, and (b) there is good cause why it should not be part of the
    12   public record of this case. As provided for in Section 8 below, to the extent that
    13   there is a challenge to the confidentiality designation of any document, the burden
    14   of persuasion in any such challenge proceeding shall be on the Designating Party
    15   (defined below) to meet the standards as set forth in the applicable laws in order to
    16   maintain the designation that they applied.
    17         3.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
    18                SEAL
    19    As noted above, the parties further acknowledge, as set forth in Section 14.4, below,
    20   that this Stipulated Protective Order does not entitle them to file confidential
    21   information under seal; Local Civil Rule 79-5 sets forth the procedures that must be
    22   followed and the standards that will be applied when a party seeks permission from
    23   the court to file material under seal.
    24         There is a strong presumption that the public has a right of access to judicial
    25   proceedings and records in civil cases. In connection with non-dispositive motions,
    26   good cause must be shown to support a filing under seal. See Kamakana v. City and
    27   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
    28   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,

                                                     2
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 4 of 21 Page ID #:448



     1   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
     2   good cause showing), and a specific showing of good cause or compelling reasons
     3   with proper evidentiary support and legal justification, must be made with respect to
     4   Protected Material that a party seeks to file under seal. The parties’ mere designation
     5   of Disclosure or Discovery Material as CONFIDENTIAL or CONFIDENTIAL –
     6   ATTORNEYS’ EYES ONLY does not—without the submission of competent
     7   evidence by declaration, establishing that the material sought to be filed under seal
     8   qualifies as confidential, privileged, or otherwise protectable—constitute good
     9   cause.
    10            Further, if a party requests sealing related to a dispositive motion or trial, then
    11   compelling reasons, not only good cause, for the sealing must be shown, and the
    12   relief sought shall be narrowly tailored to serve the specific interest to be protected.
    13   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
    14   each item or type of information, document, or thing sought to be filed or introduced
    15   under seal in connection with a dispositive motion or trial, the party seeking
    16   protection must articulate compelling reasons, supported by specific facts and legal
    17   justification, for the requested sealing order. Again, competent evidence supporting
    18   the application to file documents under seal must be provided by declaration.
    19            Any document that is not confidential, privileged, or otherwise protectable in
    20   its entirety will not be filed under seal if the confidential portions can be redacted.
    21   If documents can be redacted, then a redacted version for public viewing, omitting
    22   only the confidential, privileged, or otherwise protectable portions of the document,
    23   shall be filed. Any application that seeks to file documents under seal in their
    24   entirety should include an explanation of why redaction is not feasible.
    25            4.    DEFINITIONS
    26            4.1   Action: Columbia Pictures Industries, Inc. et al. v. Alejandro Galindo,
    27   et al.
    28

                                                       3
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 5 of 21 Page ID #:449



     1         4.2    Challenging Party: a Party or Non-Party that challenges the designation
     2   of information or items under this Order.
     3         4.3    “CONFIDENTIAL” Information or Items: information (regardless of
     4   how it is generated, stored or maintained) or tangible things that contain proprietary
     5   information, including pricing, rates, customers/subscribers, company security
     6   matters, customer lists, financial data and other non-public commercial, financial,
     7   research or technical information.
     8         4.4    “CONFIDENTIAL - ATTORNEYS EYES ONLY” Information and
     9   Items: information (regardless of how it is generated, stored or maintained) or
    10   tangible things that contain trade secrets, special formulas, proprietary software
    11   and/or computer programs, current or future marketing plans, current or future
    12   business plans or strategies, current or future plans for products or services, customer
    13   and subscriber data and information, agreements with third parties, information
    14   regarding current or future business or financial transactions, internal financial
    15   reports or plans, current or future pricing, rates or planning information, financial
    16   data, production data, internal notes, memoranda, logs or other data, and other highly
    17   sensitive non-public commercial, financial, research or technical information that
    18   the Designating Party believes, in good faith, should be afforded the highest level of
    19   confidentiality by the Court, with access restricted to Counsel.
    20         4.5    Counsel: Collectively, Outside Counsel of Record, Retained Counsel,
    21   and House Counsel (as well as their support staff, such as paralegals and assistants).
    22         4.6    Designating Party: a Party or Non-Party that designates information or
    23   items that it produces in disclosures or in responses to discovery as
    24   “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS EYES ONLY.”
    25         4.7    Disclosure or Discovery Material: all items or information, regardless
    26   of the medium or manner in which it is generated, stored, or maintained (including,
    27   among other things, testimony, transcripts, and tangible things), that are produced or
    28   generated in disclosures or responses to discovery in this matter.

                                                     4
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 6 of 21 Page ID #:450



     1         4.8    Expert: a person with specialized knowledge or experience in a matter
     2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
     3   an expert witness or as a consultant in this Action.
     4         4.9    House Counsel: attorneys who are employees of a party to this Action
     5   and do not work as patent attorneys or licensing attorneys for the party that employs
     6   them. For Plaintiffs, House Counsel may also include two attorneys from the MPA
     7   and two professionals working in content protection. House Counsel does not
     8   include any type of outside counsel.
     9         4.10 Non-Party: any natural person, partnership, corporation, association, or
    10   other legal entity not named as a Party to this action.
    11         4.11 Outside Counsel of Record: attorneys who are not employees of a party
    12   to this Action but are retained to represent or advise a party to this Action and have
    13   appeared in this Action on behalf of that party or are affiliated with a law firm which
    14   has appeared on behalf of that party, and includes support staff.
    15         4.12 Party: any party to this Action, including all of its officers, directors,
    16   employees, consultants, retained experts, and Outside Counsel of Record (and their
    17   support staffs).
    18         4.13 Producing Party: a Party or Non-Party that produces Disclosure or
    19   Discovery Material in this Action.
    20         4.14 Professional Vendors: persons or entities that provide litigation support
    21   services (e.g., photocopying, videotaping, translating, preparing exhibits or
    22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
    23   and their employees and subcontractors.
    24         4.15 Protected Material: any Disclosure or Discovery Material that is
    25   designated as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS EYES
    26   ONLY.”
    27         4.16 Receiving Party: a Party that receives Disclosure or Discovery Material
    28   from a Producing Party.

                                                    5
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 7 of 21 Page ID #:451



     1         4.17 Retained Counsel: attorneys who (a) are not employees of a party to
     2   this Action but are retained to represent or advise a party to this Action and to assist
     3   Outside Counsel of Record in connection with ligating this matter (e.g., trial cousel),
     4   (b) have not yet appeared as counsel of record in any pleading filed with the Court
     5   and (c) have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
     6   A).
     7         5.     SCOPE
     8                The protections conferred by this Stipulation and Order cover not only
     9   Protected Material (as defined above), but also (1) any information copied or
    10   extracted from     Protected Material; (2) all copies, excerpts, summaries, or
    11   compilations of Protected Material; and (3) any testimony, conversations, or
    12   presentations by Parties or their Counsel that might reveal Protected Material.
    13         Any use of Protected Material at trial shall be governed by the orders of the
    14   trial judge. This Order does not govern the use of Protected Material at trial.
    15         6.     DURATION
    16         FINAL DISPOSITION of the action is defined as the conclusion of any
    17   appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
    18   has run. Except as set forth below, the terms of this protective order apply through
    19   FINAL DISPOSITION of the action. The parties may stipulate that the they will
    20   be contractually bound by the terms of this agreement beyond FINAL
    21   DISPOSITION, but will have to file a separate action for enforcement of the
    22   agreement once all proceedings in this case are complete.
    23         Once a case proceeds to trial, information that was designated as
    24   CONFIDENTIAL, CONFIDENTIAL – ATTORNEY’S EYES ONLY or
    25   maintained pursuant to this protective order used or introduced as an exhibit at trial
    26   becomes public and will be presumptively available to all members of the public,
    27   including the press, unless compelling reasons supported by specific factual findings
    28   to proceed otherwise are made to the trial judge in advance of the use of the exhibit

                                                    6
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 8 of 21 Page ID #:452



     1   at trial. See Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1180-81 (9th
     2   Cir. 2006) (distinguishing “good cause” showing for sealing documents produced in
     3   discovery from “compelling reasons” standard when merits-related documents are
     4   part of court record). Accordingly, for such materials, the terms of this protective
     5   order do not extend beyond the commencement of the trial.
     6         For all Protected Material not used or introduced at trial, the parties stipulate
     7   that even after final disposition of this litigation, the confidentiality obligations
     8   imposed by this Order shall remain in effect until a Designating Party agrees
     9   otherwise in writing or a court order otherwise directs.
    10         7.     ”DESIGNATING PROTECTED MATERIAL
    11         7.1    Exercise of Restraint and Care in Designating Material for Protection.
    12         Each Party or Non-Party that designates information or items for protection
    13   under this Order must take care to limit any such designation to specific material
    14   that qualifies under the appropriate standards. The Designating Party must designate
    15   for protection only those parts of material, documents, items, or oral or written
    16   communications that qualify so that other portions of the material, documents, items,
    17   or communications for which protection is not warranted are not swept unjustifiably
    18   within the ambit of this Order.
    19         Mass, indiscriminate, or routinized designations are prohibited. Designations
    20   that are shown to be clearly unjustified or that have been made for an improper
    21   purpose (e.g., to unnecessarily encumber the case development process or to impose
    22   unnecessary expenses and burdens on other parties) may expose the Designating
    23   Party to sanctions.
    24         If it comes to a Designating Party’s attention that information or items that it
    25   designated for protection do not qualify for protection, that Designating Party must
    26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
    27         7.2    Manner and Timing of Designations. Except as otherwise provided in
    28   this Order (see, e.g., second paragraph of Section 7.2(a) below), or as otherwise

                                                   7
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 9 of 21 Page ID #:453



     1   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
     2   under this Order must be clearly so designated before the material is disclosed or
     3   produced.
     4         Designation in conformity with this Order requires:
     5         (a)    for information in documentary form (e.g., paper or electronic
     6   documents, but excluding transcripts of depositions or other pretrial or trial
     7   proceedings), that the Producing Party affix at a minimum, the legend
     8   “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS EYES ONLY”
     9   (collectively hereinafter “CONFIDENTIAL legend”), to each page that contains
    10   protected material. If only a portion or portions of the material on a page qualifies
    11   for protection, the Producing Party also must clearly identify the protected portion(s)
    12   (e.g., by making appropriate markings in the margins).
    13         A Party or Non-Party that makes original documents available for inspection
    14   need not designate them for protection until after the inspecting Party has indicated
    15   which documents it would like copied and produced. During the inspection and
    16   before the designation, all of the material made available for inspection shall be
    17   deemed “CONFIDENTIAL - ATTORNEYS EYES ONLY.” After the inspecting
    18   Party has identified the documents it wants copied and produced, the Producing
    19   Party must determine which documents, or portions thereof, qualify for protection
    20   under this Order. Then, before producing the specified documents, the Producing
    21   Party must affix the “CONFIDENTIAL legend” to each page that contains Protected
    22   Material. If only a portion or portions of the material on a page qualifies for
    23   protection, the Producing Party also must clearly identify the protected portion(s)
    24   (e.g., by making appropriate markings in the margins).
    25                (b) for testimony given in depositions that the Designating Party
    26                   identify the Disclosure or Discovery Material on the record, before
    27                   the close of the deposition all protected testimony.
    28

                                                    8
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 10 of 21 Page ID #:454



     1                (c) for information produced in some form other than documentary and
     2                   for any other tangible items, that the Producing Party affix the
     3                   “CONFIDENTIAL” legend in a prominent place on the exterior of
     4                   the container or containers in which the information is stored. If only
     5                   a portion or portions of the information warrants protection, the
     6                   Producing Party, to the extent practicable, shall identify the
     7                   protected portion(s).
     8         6.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
     9   failure to designate qualified information or items does not, standing alone, waive
    10   the Designating Party’s right to secure protection under this Order for such material.
    11   Upon timely correction of a designation, the Receiving Party must make reasonable
    12   efforts to assure that the material is treated in accordance with the provisions of this
    13   Order.
    14         8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
    15         8.1    Timing of Challenges. Any Party or Non-Party may challenge a
    16   designation of confidentiality at any time. Confidential licenses of a Party, however,
    17   and agreements that are directly related to a confidential license of a party shall be
    18   presumed confidential.
    19         8.2    Meet and Confer and Motion Practice. The Meet and Confer and
    20   Motion Practice timelines forth under Local Rule 37.1 et seq. shall be adjusted as
    21   follows:
    22         8.2.1 The Challenging Party must, in writing, identify the document(s) that
    23                they challenge by Bates number and state briefly but specifically the
    24                basis for challenging the “CONFIDENTIAL” or “CONFIDENTIAL -
    25                ATTORNEYS’ EYES ONLY” designation;
    26         8.2.2 Within three business days, the Designating Party must respond in
    27                writing stating briefly but specifically the reasons for the designation
    28                or, alternatively, agree to a lesser confidentiality designation;

                                                    9
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 11 of 21 Page ID #:455



     1        8.2.3 Within two business days, the Challenging Party and the Designating
     2              Party shall meet and confer at a mutually convenient time;
     3        8.2.4 If no resolution is reached, the Challenging Party may then file a motion
     4              challenging the designation (“Challenge Motion”) (service will be via
     5              ECF and email);
     6        8.2.5 At the same time, to comply with the purpose of Magistrate Judge Gail
     7              Standish’s    Order    regarding   Pre   Trial   Telephonic     Discovery
     8              Conferences, the following applies:
     9        8.2.5.1   the Challenging Party shall send the Designating Party a draft e-mail
    10                  that ultimately will be submitted to Magistrate Judge Standish
    11                  detailing the dispute before or at the time that they file their motion
    12                  and also notify the Desginating Party of the dates and times that they
    13                  are available for a Pre Trial Telephonic Discovery Conference.
    14        8.2.5.2   The Designating Party must respond with their position on each
    15                  disputed issue within one business day of the Challenging Party’s e-
    16                  mail. They must include in their response the dates and times that
    17                  they are available for a Pre Trial Telephonic Discovery Conference.
    18        8.2.5.3   The Challenging Party must then e-mail the Court’s chambers e-
    19                  mail account (GJS_Chambers@cacd.uscourts.gov(link sends e-
    20                  mail)) with a final single e-mail stating (1) the three proposed times
    21                  for the telephone conference; (2) the neutral statement of each issue
    22                  in dispute; and (3) the parties’ short descriptions of their respective
    23                  positions on each dispute. The Challenging Party must include the
    24                  Designating Party on the e-mail. The e-mail shall not contain
    25                  attachments unless directed by the Court to do so.
    26        8.2.6 The Designating Party’s opposition to the Challenge Motion shall be
    27              filed within five business days after service of the Challenge Motion
    28              (service will be via ECF and email).

                                                  10
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 12 of 21 Page ID #:456



     1         8.2.7 No reply brief may be filed.
     2         7.3    The burden of persuasion in any such challenge proceeding shall be on
     3   the Designating Party to meet the standards as set forth in the applicable laws.
     4   Frivolous challenges, and those made for an improper purpose (e.g., to harass or
     5   impose unnecessary expenses and burdens on other parties) may expose the
     6   Challenging Party to sanctions. Unless the Designating Party has waived or
     7   withdrawn the confidentiality designation, all parties shall continue to afford the
     8   material in question the level of protection to which it is entitled under the Producing
     9   Party’s designation until the Court rules on the challenge.
    10         9.     ACCESS TO AND USE OF PROTECTED MATERIAL
    11         9.1    Basic Principles. A Receiving Party may use Protected Material that is
    12   disclosed or produced by another Party or by a Non-Party in connection with this
    13   Action only for prosecuting, defending, or attempting to settle this Action. Such
    14   Protected Material may be disclosed only to the categories of persons and under the
    15   conditions described in this Order. When the Action has been terminated, a
    16   Receiving Party must comply with the provisions of Section 15 below (FINAL
    17   DISPOSITION).
    18         Protected Material must be stored and maintained by a Receiving Party at a
    19   location and in a secure manner that ensures that access is limited to the persons
    20   authorized under this Order.
    21         9.2    Disclosure of “CONFIDENTIAL” Information or Items.                 Unless
    22   otherwise ordered by the court or permitted in writing by the Designating Party, a
    23   Receiving    Party    may      disclose   any    information   or    item   designated
    24   “CONFIDENTIAL” only to:
    25         (a)    the Receiving Party’s Counsel to whom it is reasonably necessary to
    26   disclose the information for this Action;
    27         (b)    the officers, directors, and employees of the Receiving Party to whom
    28   disclosure is reasonably necessary for this Action;

                                                     11
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 13 of 21 Page ID #:457



     1         (c)    Experts (as defined in this Order) of the Receiving Party to whom
     2   disclosure is reasonably necessary for this Action and who have signed the
     3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
     4         (d)    the Court and its personnel;
     5         (e)    court reporters and their staff;
     6         (f)    professional jury or trial consultants, mock jurors, and Professional
     7   Vendors to whom disclosure is reasonably necessary for this Action and who have
     8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
     9         (g)    the author or recipient of a document containing the information or a
    10   custodian or other person who otherwise possessed or knew the information;
    11         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
    12   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
    13   informs the witness and attorneys for the witness the they will be shown some
    14   documents that are confidential, instructs them that they cannot disclose such
    15   information and materials, and requests that the witness and attorneys for the witness
    16   sign the form attached as Exhibit A hereto; and (2) they will not be permitted to keep
    17   any confidential information unless they sign the “Acknowledgment and Agreement
    18   to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
    19   ordered by the court. Pages of transcribed deposition testimony or exhibits to
    20   depositions that reveal Protected Material may be separately bound by the court
    21   reporter and may not be disclosed to anyone except as permitted under this Stipulated
    22   Protective Order; and
    23         (i)    any mediator or settlement officer, and their supporting personnel,
    24   mutually agreed upon by any of the parties engaged in settlement discussions.
    25         9.3    Disclosure of “CONFIDENTIAL - ATTORNEYS EYES ONLY”
    26   Information or Items. Unless otherwise ordered by the court or permitted in writing
    27   by the Designating Party, a Receiving Party may disclose any information or item
    28   designated “CONFIDENTIAL - ATTORNEYS EYES ONLY” only to:

                                                     12
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 14 of 21 Page ID #:458



     1         (a)     the Receiving Party’s Counsel to whom it is reasonably necessary to
     2   disclose the information for this Action;
     3         (b)     Experts (as defined in this Order) of the Receiving Party to whom
     4   disclosure is reasonably necessary for this Action and who have signed the
     5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
     6         (c)     the Court and its personnel (under seal);
     7         (d)     court reporters and their staff;
     8         (e)     professional jury or trial consultants, mock jurors, and Professional
     9   Vendors to whom disclosure is reasonably necessary for this Action and who have
    10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    11         (f)     any person expressly identified in the “CONFIDENTIAL-ATTORNEYS
    12   EYES ONLY" materials as an author, a recipient, or having knowledge of the
    13   “CONFIDENTIAL-ATTORNEYS EYES ONLY" materials and any person for whom
    14   a reasonable foundation may be laid that he or she is an author, a recipient, or has
    15   knowledge of the “CONFIDENTIAL-ATTORNEYS EYES ONLY" materials; and
    16         (g)     any mediator or settlement officer, and their supporting personnel,
    17   mutually agreed upon by any of the parties engaged in settlement discussions.
    18         10.     PROTECTED         MATERIAL         SUBPOENAED          OR     ORDERED
    19   PRODUCED IN OTHER LITIGATION
    20         If a Party is served with a subpoena or a court order issued in other litigation
    21   that compels disclosure of any information or items designated in this Action as
    22   “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS EYES ONLY,” that
    23   Party must:
    24         (a)     promptly notify in writing the Designating Party. Such notification
    25   shall include a copy of the subpoena or court order;
    26         (b)     promptly notify in writing the party who caused the subpoena or order
    27   to issue in the other litigation that some or all of the material covered by the subpoena
    28

                                                     13
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 15 of 21 Page ID #:459



     1   or order is subject to this Protective Order. Such notification shall include a copy of
     2   this Stipulated Protective Order; and
     3         (c)    cooperate with respect to all reasonable procedures sought to be
     4   pursued by the Designating Party whose Protected Material may be affected.
     5         If the Designating Party timely seeks a protective order, the Party served with
     6   the subpoena or court order shall not produce any information designated in this
     7   action as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS EYES
     8   ONLY” before a determination by the court from which the subpoena or order
     9   issued, unless the Party has obtained the Designating Party’s permission. The
    10   Designating Party shall bear the burden and expense of seeking protection in that
    11   court of its confidential material and nothing in these provisions should be construed
    12   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
    13   directive from another court.
    14         11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    15   PRODUCED IN THIS LITIGATION
    16         (a)    The terms of this Order are applicable to information produced by a
    17   Non- Party in this Action and designated as “CONFIDENTIAL” or
    18   “CONFIDENTIAL - ATTORNEYS EYES ONLY.” Such information produced by
    19   Non-Parties in connection with this litigation is protected by the remedies and relief
    20   provided by this Order. Nothing in these provisions should be construed as
    21   prohibiting a Non-Party from seeking additional protections.
    22         (b)    In the event that a Party is required, by a valid discovery request, to
    23   produce a Non-Party’s confidential information in its possession, and the Party is
    24   subject to an agreement with the Non-Party not to produce the Non-Party’s
    25   confidential information, then the Party shall:
    26                (i)    promptly notify in writing the Requesting Party and the Non-
    27   Party that some or all of the information requested is subject to a confidentiality
    28   agreement with a Non- Party;

                                                   14
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 16 of 21 Page ID #:460



     1                (ii)    promptly provide the Non-Party with a copy of the Stipulated
     2   Protective Order in this Action, the relevant discovery request(s), and a reasonably
     3   specific description of the information requested; and
     4                (iii)   make the information requested available for inspection by the
     5   Non-Party, if requested.
     6         (c)    If the Non-Party fails to seek a protective order from this court within
     7   14 days of receiving the notice and accompanying information, the Receiving Party
     8   may produce the Non-Party’s confidential information responsive to the discovery
     9   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
    10   not produce any information in its possession or control that is subject to the
    11   confidentiality agreement with the Non-Party before a determination by the court.
    12   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
    13   of seeking protection in this court of its Protected Material
    14         12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    16   Protected Material to any person or in any circumstance not authorized under this
    17   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    18   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
    19   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
    20   or persons to whom unauthorized disclosures were made of all the terms of this
    21   Order, and (d) request such person or persons to execute the “Acknowledgment and
    22   Agreement to Be Bound” that is attached hereto as Exhibit A.
    23         13.    INADVERTENT           PRODUCTION            OF     PRIVILEGED         OR
    24   OTHERWISE PROTECTED MATERIAL
    25         If a Producing Party, through inadvertence, produces any document or
    26   information that it believes is immune from discovery pursuant to the attorney-client
    27   privilege and/or work product doctrine/privilege, such production will not be
    28   deemed a waiver of those privileges, and the Producing Party may give written

                                                   15
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 17 of 21 Page ID #:461



     1   notice to the Receiving Party that the document or information produced is deemed
     2   privileged. The Receiving Party must immediately return the document and all
     3   copies. The Producing Party will then add those documents to its privilege log. The
     4   return of the document(s) and/or information to the Producing Party will not
     5   preclude the Receiving Party from later moving the Court to compel production of
     6   the returned documents and/or information.
     7         14.    MISCELLANEOUS
     8         14.1 Each       individual   who     receives    any     CONFIDENTIAL       or
     9   CONFIDENTIAL-ATTORNEYS EYES ONLY material hereby agrees to subject
    10   himself/herself to the jurisdiction of this Court for the purpose of any proceedings
    11   relating to the performance under, compliance with or violation of this Order.
    12         14.2 Right to Further Relief. Nothing in this Order abridges the right of any
    13   person to seek its modification by the Court in the future.
    14         14.3 Right to Assert Other Objections. By stipulating to the entry of this
    15   Protective Order no Party waives any right it otherwise would have to object to
    16   disclosing or producing any information or item on any ground not addressed in this
    17   Stipulated Protective Order. Similarly, no Party waives any right to object on any
    18   ground to use in evidence of any of the material covered by this Protective Order.
    19         14.4 Filing Protected Material. A Party that seeks to file under seal any
    20   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
    21   only be filed under seal pursuant to a court order authorizing the sealing of the
    22   specific Protected Material at issue. If a Party’s request to file Protected Material
    23   under seal is denied by the court, then the Receiving Party may file the information
    24   in the public record unless otherwise instructed by the court.
    25         15.    FINAL DISPOSITION
    26         After the final disposition of this Action, as defined in Section 6, within 60
    27   days of a written request by the Designating Party, each Receiving Party must return
    28   all Protected Material to the Producing Party or destroy such material. As used in

                                                   16
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 18 of 21 Page ID #:462



     1   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
     2   summaries, and any other format reproducing or capturing any of the Protected
     3   Material. Whether the Protected Material is returned or destroyed, the Receiving
     4   Party must submit a written certification to the Producing Party (and, if not the same
     5   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
     6   (by category, where appropriate) all the Protected Material that was returned or
     7   destroyed and (2) affirms that the Receiving Party has not retained any copies,
     8   abstracts, compilations, summaries or any other format reproducing or capturing any
     9   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
    10   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
    11   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
    12   reports, attorney work product, and consultant and expert work product, even if such
    13   materials contain Protected Material. Any such archival copies that contain or
    14   constitute Protected Material remain subject to this Protective Order as set forth in
    15   Section 6 (DURATION).
    16   \\
    17

    18   \\
    19

    20   \\
    21

    22   \\
    23

    24   \\
    25

    26   \\
    27

    28

                                                    17
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 19 of 21 Page ID #:463



     1         16.    Any violation of this Order may be punished by any and all appropriate
     2   measures including, without limitation, contempt proceedings and/or monetary
     3   sanctions.
     4         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
     5   Dated: July 29, 2020                   JENNER & BLOCK LLP
     6
                                          By:
     7                                          Julie Shepard (on behalf of the firm)
                                                Attorneys for Plaintiffs
     8

     9

    10   Dated: July 29, 2020                   LAW OFFICES OF STEVEN C.
                                                VONDRAN
    11

    12                                    By:    /s/ Steven c. Vondran
                                                Steven C. Vondran
    13                                          Attorneys for Defendant
    14

    15   FOR GOOD CAUSE SHOWN,
                            N, IT IS SO ORDERED.
    16

    17   Dated: July 31, 2020
                                          By:
    18
                                                The
                                                The Honorable
                                                    Honorable Gail Standish
    19                                          Magistrate
                                                Maggistrate Judge
    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                  18
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 20 of 21 Page ID #:464


                                     FILER’S ATTESTATION
     1

     2         Pursuant to L.R. 5-4.3.4(a)(2), I, Julie Shepard, certify that that all other
     3   signatories listed, and on whose behalf the filing is submitted, concur in this
     4   filing’s content and have authorized this filing.
     5

     6

     7   Dated: July 29, 2020                     JENNER & BLOCK LLP
     8
                                            By:
     9                                            Julie Shepard
    10                                            Attorneys for Plaintiffs

    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                    1
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03129-SVW-GJS Document 52 Filed 07/31/20 Page 21 of 21 Page ID #:465


                                                 EXHIBIT A
     1

     2
                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3

     4             I, [print or type full name], of [print or type full address], declare under
     5   penalty of perjury that I have read in its entirety and understand the Stipulated
     6   Protective Order that was issued by the United States District Court for the Central
     7   District of California on [insert date] in the case of [insert formal name of the case
     8   and the number and initials assigned to it by the court]. I agree to comply with and
     9   to be bound by all the terms of this Stipulated Protective Order and I understand
    10   and acknowledge that failure to so comply could expose me to sanctions and
    11   punishment in the nature of contempt. I solemnly promise that I will not disclose in
    12   any manner any information or item that is subject to this Stipulated Protective
    13   Order to any person or entity except in strict compliance with the provisions of this
    14   Order.
    15             I further agree to submit to the jurisdiction of the United States District
    16   Court for the Central District of California for the purpose of enforcing the terms
    17   of this Stipulated Protective Order, even if such enforcement proceedings occur
    18   after termination of this action. I hereby appoint [print or type full name] of [print
    19   or type full address and telephone number] as my California agent for service of
    20   process in connection with this action or any proceedings related to enforcement of
    21   this Stipulated Protective Order.
    22             Date:
    23             City and State where sworn and signed:
    24             Printed name:
    25             Signature:
    26

    27

    28
                                                        1
                                         STIPULATED PROTECTIVE ORDER
         2986618
